Title: To George Washington from William Dobbs, 16 July 1778
From: Dobbs, William
To: Washington, George


          
            Sir,
            Fish Kill [N.Y.] July 16th 1778
          
          I had the Honour of receiving your Excellency’s Letter of the 15th Inst. by
            Express—Should have immediately complied with the Request contained therein—but that it
            met me on my Sick Bed, in which Situation I have lain very ill with a severe Fit of the
            Fever and Ague for four Days past—I have therefore recommended two Persons, every Way
            adapted to the Purpose of Serving their Country in so material a Point, and have sent
            Expresses for them to Stamford and Sawpitt, at which places they reside, with orders not
            to delay a Moment in repairing to Your Excellency—their names are Martin Johnson and
            James Howlet, Men whom your Excellency may repose a Confidence in—They are well acquainted with the Coast of America, and more
            especially so with the Coast and Harbour of N. York—they have followed piloting for some
            Years and were regular Branch pilots at that place—they will present your Excellency the
            Letters I sent them as vouchers for their Characters. I
            am Your Excellency’s most Obedient and very Humble Servant
          
            Willm Dobbs
          
        